DETAILED ACTION
The instant application having application No 16/643, 817 filed on 03/02/2020 is presented for examination by the examiner.

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found
to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
Claim 1-9 would be allowable if (i) claim 2 or 4 are incorporated into the independent claim 1.
The claims 1-9 are have the conditional limitation “each other, whether or not, further provided, its, its own, when the higher order, itself, please clarify the conditional language features from the limitations of the claims, See MPEP 2111.04.II provides guidance for contingent limitations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bryner et al. (US 20200254615, Aug. 13, 2020) in view of Rudakevych et al. (US 20080121097, May 29, 2008).

Regarding Claim 1, Bryner discloses a kit for robot, comprising at least two or more types of component units;  and a control unit configured to control an operation of each component unit, wherein the respective units are configured to be detachable from each other(page 19, par(0302), line 20-30, the connections include power for the sensors as required, sensors communicate wirelessly to the inspection robot, and sensors store data in a memory associated with the sensor, other connection type(wherein two or more types) required for a payload, be coupled from the payload to the inspection robot), 
the component unit is configured to be able to store at least an identification code indicating a type of the component unit itself in advance and transmit configuration data including the identification code to the control unit(page 116, par(1088), line 1-10, the action request circuit determine an action  for the inspection robot in response to the user focus value, and the event processing circuit provide an action command value in response to the determined action, the inspection circuit update the operations of the inspection robot in response to the action command value(identification code)), 
the control unit is configured to be able to collect configuration data of each of the component units and acquire connection data regarding connection states of all the component units connected to the control unit based on the collected configuration data(page 71-72, par(0817), line 1-10, monitoring the electrical connection verifying the electrical connection between the inspection robot and the base station; and determining a connection status value for in response to the verified electrical connection, the method include selectively engaging, in response to the connection status value, a high power voltage to the electrical connection), 
and a determination portion that stores a predetermined connection form of each component unit, which is controllable by the control unit (page 26, par (0334), line 20-30, the data positioning circuit determines the plant position definition, and includes a plant position value with the inspection data values stores a correspondence table or other data structure to relate the plant position values to the inspection data values).
Bryner discloses all aspects of the claimed invention, except in advance as verification data and determines whether or not connection data acquired by the control unit matches the verification data is further provided.
Rudakevych is the same field of invention teaches in advance as verification data and determines whether or not connection data acquired by the control unit matches the verification data is further provided (page 33, par (0364), line 20-30, the operator control unit to verify communication with the robotic platform when no verification signal is received fail to establish a signal, the sequencing routine then disarms the operator control unit and, when the verification signal is received, the sequencing routine then disarms the operator control unit and exits the sequencing routine). 
Bryner and Rudakevych are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify verification data and determines connection data acquired by the control unit matches the verification data provided the teaching of Bryner to include the verification signal is received, the sequencing routine then disarms the operator control unit and exits the sequencing routine of Rudakevych because it provides the power necessary to drive the track system and operate all subsystems and circuits included within the weaponized robotic platform.

Regarding Claim 6, Bryner discloses the determination portion is mounted on a portable information terminal configured to be communicable with the control unit (page 89, par (0934), line 1-10, more aspects of the robot configuration controller are implemented as a web portal, a web page, an application and an application with an API, a mobile application (portable information terminal)).
Regarding Claim 7, Bryner discloses the control unit transmits the acquired connection data to the portable information terminal, and the portable information terminal is configured to be able to notify a user of a comparison result between the received connection data and the verification data(page 89, par(0935), line 1-10, the user interface communicate user inputs to the robot configuration controller other devices in the system, multiple user interfaces  for a single user (e.g., multiple physical devices such as a laptop, smart phone, desktop, terminal, etc.) and multiple back end interfaces accessible to the user (e.g., a web portal, web page, mobile application, etc.).
Regarding Claim 8, Bryner discloses the determination portion is mounted on the control unit, and the control unit is configured to be able to notify a user of a comparison result between the acquired connection data and the verification data(page 28, par(0347), line 1-10, compare the primary mode score value to certain thresholds include comparison of the primary mode score value to the secondary mode score value, and utilization of the secondary mode value instead of the primary mode value where the secondary mode score value is higher).
10. (Canceled)
Conclusion
The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure are:
DAO et al. (US 20180199398, Jul. 12, 2018) teaches System and Methods For Session Management.
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to IQBAL ZAIDI whose telephone number
is 571-270-3943. The examiner can normally be reached on 7:30a.m to 5:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, NGO RICKY can be reached on 571-272-3139. The fax
phone number for the organization where this application or proceeding is
assigned is 571-273-8300.
Information regarding the status of an application may be obtained from
the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public
PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464